Case: 2:17-cv-00601-EAS-CMV Doc #: 106 Filed: 04/01/21 Page: 1 of 2 PAGEID #: 1126




                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO

  ELLEN ABDUR-RAHIM,                             )
  et al.,                                        )
                                                 )
  Plaintiffs,                                    )       Civil Action No. 2:17-cv-00601
  v.                                             )
                                                 )
  THE CITY OF COLUMBUS,                          )       Judge: Edmund Sargus
  et al.,                                        )
                                                         Magistrate Judge: Chelsey Vascura
                                                 )
  Defendants.
                                                 )


             JOINT NOTICE THAT THE PARTIES HAVE REACHED AN
           AGREEMENT AND THE CASE SHOULD NOT BE SET FOR TRIAL


        At the Court’s March 25, 2021 status conference, the parties informed the Court that they

were considering settlement and as a result this Court did not set a trial date in the case. See ECF

No. 105. The Court ordered the parties to notify the Court if they reached an agreement. Id. The

parties hereby notify the Court that they have reached an agreement in principle and are working

to formalize it. The parties intend to file the settlement agreement and a stipulated notice of

dismissal as soon as possible. In the meantime the parties respectfully request that no trial date

be set and that all pretrial deadlines be suspended.

                                                         Respectfully Submitted,

                                                         /s/ Elizabeth Bonham
                                                         Elizabeth Bonham (0093733)
                                                         Freda Levenson (0045916)
                                                         ACLU of Ohio
                                                         4506 Chester Ave.
                                                         Cleveland, OH 44103
                                                         Tel: (614) 469-3200
                                                         Fax: (614) 469-3361
                                                         ebonham@acluohio.org
                                                         flevenson@acluohio.org


                                                     1
Case: 2:17-cv-00601-EAS-CMV Doc #: 106 Filed: 04/01/21 Page: 2 of 2 PAGEID #: 1127




                                                        David Carey (0088787)
                                                        ACLU of Ohio Foundation
                                                        1108 City Park Avenue
                                                        Columbus, OH 43206
                                                        Tel: (614) 586-1972
                                                        Fax: (614) 586-1974
                                                        dcarey@acluohio.org

                                                        Attorneys for Plaintiff


                                                      Respectfully Submitted,

                                                      /s/ Michael R. Halloran
                                                      Michael R. Halloran (0089093)
                                                      Andria C. Noble (0086365)
                                                      Assistant City Attorneys
                                                      CITY OF COLUMBUS, DEPARTMENT OF LAW
                                                      ZACH KLEIN, CITY ATTORNEY
                                                      77 North Front St., 4th Floor
                                                      Columbus, Ohio 43215
                                                      Ph: 614.645.7385/Fx: 614.645.6949
                                                      mrhalloran@columbus.gov
                                                      acnoble@columbus.gov
                                                      Attorneys for Columbus Defendants


                                 CERTIFICATE OF SERVICE

       I certify that on April 1, 2021, I filed the foregoing electronically. Notice of this filing

will be sent to all parties for whom counsel has entered an appearance by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s system.

                                                        /s/ Elizabeth Bonham
                                                        Elizabeth Bonham (0093733)
                                                        Attorney for Plaintiff




                                                  2
